Citation Nr: 1716106	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-29 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent disabling prior to August 19, 2008 for pulmonary sarcoidosis with mycobactrium avium complex (pulmonary sarcoidosis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1991 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that an August 2011 statement of the case (SOC) characterized the claim on appeal as an earlier effective date claim.  However, the claim is ultimately a "staged" increased rating claim arising from the Veteran's August 1999 claim for breathing problems for which the RO granted service connection in an April 2008 rating decision.  As such, the Board finds that the claim on appeal is best characterized as an increased rating claim as reflected on the cover page.

During the pendency of the appeal, a December 2009 rating decision granted an increased rating of 60 percent prior to August 19, 2008, and 100 percent thereafter.  As the initial rating is not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Additional evidence (VA treatment records) was received subsequent to the August 2011 SOC.  Because this evidence is not pertinent to the issue decided below, a remand for initial RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2016).


FINDINGS OF FACT

1. The earliest competent and credible evidence showing the development of mycobactrium avium complex (MAC) is an August 19, 2008 CT scan noting an enlarged left upper lobe mass in comparison with a May 2008 CT scan.  Thereafter, following an October 2008 left upper lobe lobectomy the Veteran was diagnosed with MAC; thus, the earliest diagnosis ascertainable for MAC is August 19, 2008.

2. During the relevant period on appeal, the Veteran's service-connected pulmonary sarcoidosis was not manifested by cor pulmonale, cardiac involvement with congestive heart failure, or progressive disease with fever, night sweats and weight loss despite treatment.

3. During the relevant period on appeal, the Veteran's service-connected pulmonary sarcoidosis was not manifested by an FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, or DLCO less than 40-percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure.  

4. During the relevant period on appeal, it is factually ascertainable that the Veteran was prescribed outpatient oxygen therapy on May 7, 2008, but not earlier.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 60 percent disabling prior to May 7, 2008 for pulmonary sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6600, 6846 (2016).

2. The criteria for a staged 100 percent disability rating from May 7, 2008 to August 18, 2008 for pulmonary sarcoidosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6600, 6846 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The record shows that the Veteran received a 38 U.S.C.A. § 5103(a)-compliant notice in a November 2008 correspondence.  The notice included information concerning evidence needed to show compensation under 38 U.S.C.A. § 1151, and establishing an effective date in the event of a successful claim.  As the appeal of the rating is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2016); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has satisfied the duty to notify the Veteran. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  




Pulmonary Sarcoidosis

By way of history, the Veteran was granted service connection for pulmonary sarcoidosis in an April 2008 rating decision and assigned a 30 percent disability evaluation effective August 18, 1999, pursuant to 38 C.F.R. § 4.97, DC 6846.  The Veteran was not diagnosed with MAC at that time.  The Veteran underwent a left upper lobe lobectomy in October 2008 and biopsies taken at that time revealed a diagnosis for MAC.  In a December 2009 rating decision, the disability rating of the Veteran's service-connected pulmonary sarcoidosis was increased to 60 percent disabling prior to August 19, 2008, and 100 percent disabling thereafter.

Diagnostic Code 6846 provides that sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated noncompensable (0 percent disabling).  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97, DC 6846 (2016).

During the relevant period on appeal, the medical evidence includes an August 1999 chest X-ray study which was found normal.  A December 1999 medical record noted a definite increase in dyspnea as the Veteran was gradually being tapered off of Prednisone.  A January 2000 X-ray study revealed hilar areas prominent with some fibrotic reaction in the lungs.  In addition, the hilar areas appeared minimally more prominent than in 1995, and the lungs were found to have changed little since that time.  A March 2000 chest X-ray revealed no changes when compared to the August 1999 X-ray.  In April 2000, the Veteran reported feeling better since his last visit.  The Veteran further reported walking between nine to ten miles per day at work.  

In a March 2001 letter, Dr. RMW noted a diagnosis of sarcoidosis and probable asthma (reactive airway disease) and stated that the Veteran had become quite symptomatic over the past few years.  A chest X-ray conducted in May 2001 revealed hilar shadows that were very prominent with some fibronodular changes noted in the lung fields.  In November 2001, the Veteran's condition was noted as unchanged and he was still short of breath.  The Veteran reported that he was losing weight and getting weaker.  No other complaints were made.  

In May 2002, the Veteran was found to have diminished breathing sounds bilaterally and he was diagnosed with severe obstructive ventilator impairment.  The Veteran was advised to go back on a bronchodilator.  In September 2002, the Veteran's condition was manifested by dyspnea and frequent coughing.  A chest X-ray revealed no infiltrate although the hilar areas were noted prominent which were found probably related to sarcoidosis.  An X-ray conducted one week later found some small nodular lesions present in both lung fields.  No active infiltrate was identified.

In January 2003, the Veteran was noted to become winded with flare-ups reportedly lasting five to seven days.  The lungs were found to have symmetrical expansion with no wheezes, rales or rhonchi.  Additionally, the physician noted that oxygen was not a problem with the Veteran's breathing and he was advised to go back on a bronchodilator as was prescribed Advair.  The Veteran was found to be about the same the following March.  The physician noted some mild and expiratory wheezing.  A May 2003 VA medical record shows that the Veteran denied any worsening breathing problems and he reported having his steroid dose tapered.  The physician noted no unintentional weight loss in the past month.  In September 2013, the Veteran was treated for complaints of coughing and vomiting.  The physician noted no weight loss or night sweats.  In October 2003, the Veteran was noted to be about the same.  The Veteran reported adapting to his shortness of breath and understood his limitations.  His lungs were found to have symmetrical expansion with no wheezes, rales or rhonchi.  The Veteran was diagnosed with mild to moderate obstructive airways disease and he was found stable from a pulmonary standpoint.

During a May 2004 VA examination, the examiner noted that the Veteran was not on oxygen therapy and the Veteran was currently using nebulized Albuterol four times per day.  The Veteran reported the following symptoms: increased difficulty breathing and increased wheezing while working, fatigue and SOB with recreational activity.  No pulmonary function test results were included in the examination report.

An April 2005 private medical record noted a recent weight gain.  The physician noted no fever, chills or shakes.  In addition, a May 2005 medical record noted no weight loss, night sweats or fever.  A September 2006 CT scan revealed calcified granuloma in the right and left hilar regions.  No mediastinal adenopathy was noted and no infiltrates were identified in the lungs.  

In May 2008, the Veteran reported becoming lethargic and tired all the time.  His spouse reported that he had been more dyspneic and was wheezing at night.  Upon examination, the physician found symmetrical expansion of the lungs with no wheezing, rales or rhonchi.  The Veteran denied weight change, fever, chills or night sweats.  A prescription dated May 7, 2008 shows that the Veteran was placed on two liters of oxygen at night.  A May 2008 CT scan revealed a 15 mm left lobe mass, a large amount of bilateral ground glass opacity, and a mildly prominent lymphoid tissue.  In a May 2008 facsimile to the representative, the Veteran's spouse asserted that the Veteran was put on oxygen.  Additionally, a medication list shows the Veteran was being treated with 2 liters of oxygen in June 2008.

The Veteran underwent another CT scan on August 19, 2008.  A comparison with the May 2008 scan revealed a mass adjacent to the aortic arch in the left upper lobe had increased in size.  In addition, a node in the AP window was found partially calcified.  No definite hilar adenopathy was noted.  A September 2008 private medical record noted a PET scan revealing an abnormal uptake in the left upper lobe mass density.  A CT guided needle biopsy was recommended.  In October 2008, the Veteran underwent a left thoracotomy, bronchoplasty, thoracic lymphadenectomy and partial pleurectomy.  During the procedure the physician noted difficulty with a left upper lobe lobectomy due to calcified lymph nodes all over the pulmonary artery.  Postoperative analysis revealed a diagnosis of MAC.

A February 2009 VA examination noted a diagnosis of pulmonary sarcoidosis with fatigue and sleep disturbance with a date of onset of 1995.  The Veteran asserted that he was initially placed on oxygen following his diagnosis of sarcoidosis in 1995.  In addition, the examiner noted that the Veteran's current treatment included outpatient oxygen therapy.  The examiner noted that since the diagnosis the Veteran's condition had worsened including flare-ups, shortness of breath, weakness, insomnia and coughing.  The examiner further found that MAC infections generally manifest as sputum production, weight loss, fever, lethargy and night sweats.  The examiner further noted that the Veteran was currently on two liters of oxygen at night.  The examiner also noted that the Veteran was currently treated with inhalers, antibiotics, Ambien, Rifampin, Zithromycin, Ethambutol and Mobic for pain.  The Veteran reported current symptoms of shortness of breath at rest or while talking, shortness of breath upon minimal exertion, non-productive periods of coughing spells, tiredness, weakness, lethargy, abdominal cramps, loss of appetite, weight loss, and daily chest pain on inspiration.

After a review of the record, prior to August 19, 2008 the Board finds that an initial rating in excess of 60 percent disabling is not warranted pursuant to DC 6846.  Since filing his original claim in August 1999, the Veteran's service-connected pulmonary sarcoidosis has not been manifested by Cor pulmonale, or cardiac involvement with congestive heart failure.  More importantly, prior to August 19, 2008, the Veteran's condition was not manifested by progressive pulmonary disease with fever, night sweats, and loss of weight despite treatment.  Accordingly, under this diagnostic code the highest rating available to the Veteran during this period on appeal is 60 percent.

Alternatively, sarcoidosis may be rated pursuant to Diagnostic Code 6600 under the rating criteria for chronic bronchitis.  C.F.R. § 4.97, Diagnostic Code 6860 ("or rate active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved").  Diagnostic Code 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs).  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted, is rated 10 percent disabling. 

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71- to 80- percent or;
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70- percent or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2016).

Prior to August 18, 2008, the medical evidence of record includes the following FEV-1, FEV-1/FVC and DLCO testing results: July 8, 1998, FEV-1 of 81 percent predicted and FEV -1/FVC of 83 percent; May 1998, FEV-1 of 84 percent predicted and FEV-1/FVC of 83 percent; January 1999, FEV-1 of 73 percent predicted and FEV-1/FVC of 85 percent; August 1999, FEV-1 was noted as normal; October 1999, FEV-1 of 94 percent predicted and FEV-1/FVC of 73 percent; March 2000, FEV-1of 56 percent predicted and FEV-1/FVC of 59 percent; May 2002, FEV-1of 61 percent predicted and FEV-1/FVC of 57 percent; October 2003, FEV-1 of 70 percent predicted and FEV-1/FVC of 68 percent; May 2004 (VA examination) FEV-1 of 69 percent predicted, FEV-1/FVC of 65 percent and DLCO of 94 percent predicted; April 2006, FEV-1 of 66 percent and FEV-1/FVC of 63 percent; and September 2006, FEV-1of 67 percent and FEV-1/FVC of 62 percent.

Accordingly, based solely on FEV-1, FEV-1/FVC and DLCO testing results, prior to August 18, 2008 the highest rating available under DC 6600 is 30 percent.  

However, as noted above, on May 7, 2008 the Veteran was prescribed outpatient oxygen therapy.  Additionally, during the initial rating period on appeal, there are no other records showing oxygen therapy prior to May 7, 2008.  As such, the earliest ascertainable date showing the Veteran was being treated with outpatient oxygen therapy is the May 7, 2008 prescription.  As the requirement of outpatient oxygen therapy is entitled to a 100 percent disability rating under DC 6600, the Board finds that the Veteran is entitled to a staged 100 disability rating from May 7, 2008 to August 18, 2008.

Accordingly, after a review of all the evidence the Board concludes that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 60 percent prior to May 7, 2008 under either DC 6600 or 6846.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply and the claim for an increased initial disability rating must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Additionally, the Board finds that a staged 100 percent disability rating is warranted from May 7, 2008 to August 18, 2008 pursuant to 38 C.F.R. § 4.97, DC 6600, and that portion of the appeal is granted.

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected pulmonary sarcoidosis was adequately contemplated by the regular schedule rating criteria.  As to the Veteran's initial rating, an evaluation in excess of that assigned is provided for certain manifestations of the Veteran's service-connected pulmonary sarcoidosis, but the medical evidence reflects that those manifestations were not present in this case under either 38 C.F.R. § 4.97, DC 6600 or 6846.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's pulmonary sarcoidosis during the entire period on appeal.  The primary symptoms of the Veteran's pulmonary sarcoidosis during this period included shortness of breath, wheezing, dyspnea, coughing spells and fatigue.  Further, the Veteran's pulmonary sarcoidosis, when clearly measurable, was manifested by persistent symptoms that required daily medication. When comparing this disability picture with the symptoms contemplated by the rating schedule, the Board finds the Veteran's experiences are contemplated by the evaluations assigned. 

Consequently, the Board finds that referral for extraschedular consideration is not required.  Therefore, there is no need to consider the downstream consideration of whether there was marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, the Board notes that a June 2009 rating decision denied the Veteran's claim of entitlement to TDIU.  The Veteran filed a Notice of Disagreement to this rating decision in October 2009 and a SOC was issued in December 2009.  However, prior to the issuance of the SOC, the Veteran filed a November 2009 statement asserting his agreement with the June 2009 rating decision.  The Veteran further asserted that he was currently employed.  No further communication regarding this issue is reflected in the record.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability had not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial disability rating in excess of 60 percent disabling prior to May 7, 2008 for pulmonary sarcoidosis is denied.

Entitlement to a staged rating of 100 percent disabling from May 7, 2008 to August 18, 2008 for pulmonary sarcoidosis is granted.





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


